Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gary_colbath@fd.org

Counsel for Defendant Matthew Wilson Moi



                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00112-TMB-MMS-2
                        Plaintiff,                MOTION FOR LEAVE TO FILE
        vs.                                       EXHIBITS UNDER SEAL

MATTHEW WILSON MOI,
                        Defendant.


        Defendant Matthew Wilson Moi, through counsel, Gary G. Colbath, Assistant

Federal Defender, moves this Court for an order granting leave to file exhibits under seal.

The basis for granting the request to file Exhibit D-1 and Exhibit D-2 in support of Matthew

Moi’s Motion to Compel Discovery at Docket No. 334 under seal is due to the sensitive

nature of the content. Filing under seal is appropriate because the exhibits contain

confidential information that cannot be redacted without rendering them illegible.

        DATED at Anchorage, Alaska this 20th day of September, 2021.

                                               Respectfully submitted,
                                               FEDERAL PUBLIC DEFENDER
                                               FOR THE DISTRICT OF ALASKA
                                               /s/ Gary G. Colbath
                                               Gary G. Colbath
                                               Assistant Federal Defender


      Case 3:19-cr-00112-TMB-SAO Document 335 Filed 09/20/21 Page 1 of 2
                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on September 20, 2021. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Gary G. Colbath




United States v. Matthew Wilson Moi
Case No. 3:19-cr-00112-TMB-MMS-2                                            Page 2



       Case 3:19-cr-00112-TMB-SAO Document 335 Filed 09/20/21 Page 2 of 2
